DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Application Status
As stated in the notification of reopening of prosecution mailed July 11, 2022, the IDS filed on June 29, 2022 contains items that necessitate reopening prosecution of the application.  As such, as stated in the notification, the notice of allowability mailed March 29, 2022 is withdrawn and this action is issued.

Information Disclosure Statement
As noted in the notification of reopening of prosecution, the information disclosure statement (IDS) submitted on June 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei (JP 2016-503925, as presented in applicant’s June 29, 2022 IDS; figures are provided in the document provided with the IDS, and citations/language are based on a machine translation of JP 2016-503925, provided in the PTO-892 as part of this office action).
Regarding claim 1, Huawei teaches a storage appliance (Fig. 1 storage system) comprising: 
a first solid state drive (SSD) and a second SSD, each configured to store data (Fig. 1, SSDs 22, where [0027] discusses N physical SSDs, and the example shown in [0070-0080] utilizes 9 physical SSDs); and 
a controller (Fig. 1, controller 11; the following citations discuss migration of the storage device, where “The controller 11 may manage the storage device 22 and may, for example, control data migration within the storage device,” [0026]) configured to: 
calculate a value of a first utilization parameter of the first SSD and determine if the value satisfies a threshold ([0033,0034] discusses identifying a first SSD as source SSD for migration, where the source SSD is an SSD with a capacity utilization than the average capacity utilization of the disk group; capacity utilization is ratio of data written to the SSD by user to available physical capacity of SSD, where “the controller may monitor the capacity utilization of each SSD in the disk group in real time”  [0038]; therefore, the controller calculates the capacity utilization and compares to the threshold of the average capacity utilization of the disk group; in the example, the source SSD identified has a capacity utilization of 0.5 where the average capacity utilization is 0.4720, see [0071,0072]), 
identify a data range of data stored on the first SSD to be removed ([0047-0051] identifying the amount of data to be migrated from the source SSD; in the example, [0074,0075] show calculating the amount of data to migrate), and 
increase spare area in the first SSD by migrating the data corresponding to the identified data range from the first SSD to the second SSD ([0052-0054] migrating data out of source SSD to destination SSD, where the result is to reduce the amount of user data in the SSD, i.e. increase the amount of spare area in the physical capacity of the SSDs; in the example, [0078] migrates data out of the source SSD in chunks; examiner notes that this limitation had previously been determined to be allowed over Koseki and Cohen, and that updated searches of the art did not yield references that would render the limitation obvious; upon re-consideration of the claim language and the newly provided Huawei reference, Huawei is determined to sufficiently read upon this limitation; examiner notes that applicant’s own specification supports an interpretation similar to Huawei, where the specification provides in Fig. 4A that the spare area can either be the over provision 415 or the effective over provision 421, i.e. the area of the SSD not being utilized that’s also not bad blocks; therefore, moving utilized data out of an SSD increases this spare area, which is what Huawei does by migrating data to reduce a capacity utilization), 
wherein the migrating of the data causes the value of first utilization parameter to change and satisfy the threshold (“data of an SSD whose capacity utilization rate is greater than the average capacity utilization rate of the disk group is migrated to the determined destination SSD. As a result, the capacity utilization rate of each SSD in the disk group approaches the average capacity utilization rate” [0055], see also the example of [0070-0080] where the source SSD has a capacity utilization of 0.5, above the average capacity utilization of 0.4720, and after migration, the source SSD capacity utilization is also 0.4720).
Regarding claim 3, Huawei teaches the storage appliance of claim 1, and further teaches where the controller further configured to: 
calculate a utilization parameter for each of one or more additional SSDs including the second SSD (“the controller may monitor the capacity utilization of each SSD in the disk group in real time,” [0038]); and 
select one or more of the additional SSDs to which to migrate the data corresponding to the identified data range from the first SSD, based on the calculated utilization parameter for each of the one or more additional SSDs (see [0040-0046] discussing determining at least one destination SSD in the disk group for the migration, with one example being an SSD with a capacity utilization smaller than the average, see [0043]).
Regarding claim 4, Huawei teaches the storage appliance of claim 3, and further teaches where the controller is further configured to: 
determine, based on the calculated utilization parameter for the second SSD, a first amount of data the second SSD can accept; 
migrate the determined first amount of data to the second SSD; 
determine, based on the calculated utilization parameter of a third SSD of the one or more additional SSDs, a second amount of data that the third SSD can accept, wherein a sum of the first amount of data and the second amount of data is less than or equal to an amount of the data of the identified data range; and 
migrate the determined second amount of data to the third SSD, as follows.
Generally, Fig. 2 discloses the migration process, where one step S204 is “Migrate the data of the source SSD to the destination SSD according to the amount of data to be migrated from the source SSD,” [0052].  Huawei expands this step, where multiple destination SSD’s can be identified for migration, see [0057-0065].  Specifically, an amount of data to be migrated to each destination SSD (i.e., more than one) is calculated and migrated, see [0059-0062] for calculating the amount to migrate to each destination SSD, and [0063-0065] for the migration, where the amount of data migrated from the source SSD is equal to the total amount the destination SSDs accept. As seen in the example in [0071-0079], a calculation is made showing  3.3566 GB to be migrated from the source SSD, and 0.4196 GB to be accepted by each of the 8 destination SSDs.  This teaches that the sum of the first and second amount of data migrated to the second and third SSD is less than or equal to the amount of data identified for migration from the source SSD.
Regarding claim 12, Huawei teaches the storage appliance of claim I, and further teaches wherein the controller is configured to migrate the data corresponding to the identified data range from the first SSD to one or more unutilized regions of one or more additional SSDs including the second SSD (the determination of how much to migrate/where to migrate is based on capacity utilization, where the example of [0070-0080] shows that the result of migrating data increases the capacity utilization of the destination SSDs; necessarily, migrating data to the destination SSD would be migrating to an unused area as the result of the migration leads to an increase in capacity utilization, i.e. the utilized area of the destination SSDs).
Regarding claim 13, Huawei teaches the storage appliance of claim 1, and further teaches wherein the controller is configured to migrate the data corresponding to the identified data range from the first SSD to two or more unutilized regions of the second SSD ([0064] discloses that the data is migrated in chunks, so two or more chunks reads upon the regions).
Regarding claim 14, Huawei teaches the storage appliance of claim 1, and further teaches wherein the controller is configured to determine a smallest data range of data which can be migrated from the first SSD to cause the value of the first utilization parameter to satisfy the threshold (see example in [0070-0080]; the calculation in [0074] calculates the exact amount of data to migrate needed so the source SSD reaches the average utilization, where the calculation is the difference of the source SSD’s current utilization and the utilization at the average capacity utilization).
Claim 15 is a method claim reciting steps identical to the functional limitation of the controller of claim 1 and can therefore be rejected according to the same rationale. 
Claim 18 is rejected according to the same rationale of claim 3. 
Regarding claim 19, Huawei teaches the method of claim 18, and further teaches the method further comprising:
Comparing the calculated utilization parameter for each of the one or more additional SSDs to the threshold;
Determining a subset of SSDs from the one or more additional SSDs for which the calculated utilization parameter satisfies the threshold; and
Selecting, from the subset of SSDs, an SSD with a minimum utilization parameter, as follows.
One example of identifying a destination SSD is to select an SSD with a capacity utilization below the average capacity utilization, see [0043].  Necessarily then, the capacity utilization of each SSD must be compared to the average capacity utilization to see if it is at, above, or below the utilization.
As seen in the example of [0070-0080], the source SSD has a capacity utilization of 0.5, above the average of 0.4720.  While not shown, the remaining 8 SSDs of the group have a capacity utilization of 60/128, or 0.46875, below the average of 0.4720.  Therefore, by migrating data from the source SSDs to the remaining SSDs, Huawei’s system necessarily has to identify that the remaining 8 SSDs are below the average capacity utilization, and as they each have the same capacity utilization, then they are all selected, reading upon the selection limitation. 
Examiner notes that while claim 19 is similar in subject matter to claim 19 found to recite allowable subject matter during prosecution in the parent application, the scope of claim 19 in the instant application is not the same and is broader (namely, determining the subset of SSDs instead of ordering the subset of SSDs), leading to a determination that Huawei anticipates claim 19 as currently recited. 
Regarding claim 20, Huawei teaches the method of claim 19, and teaches the method further comprising determining if a value of the utilization parameter of the SSDs with the minimum utilization parameter will satisfy the threshold after receiving the data corresponding to the identified data range (as seen in [0076-0079], the amount migrated to the destination SSDs is selected so that each of the SSD’s reaches the average capacity utilization, reading upon this limitation; see specifically [0079] showing that the capacity utilization after migration is calculated to equal the average capacity utilization).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Cohen et al. (US 2014/0181370, as presented in applicant’s IDS).
Regarding claim 2, Huawei teaches the storage appliance of claim 1, but fails to teach wherein
The first utilization parameter is a first effective over provisioning parameter.
While Huawei does measure capacity utilization, defined as “the ratio of the amount of data written to the SSD by the user to the available physical capacity by the SSD,” [0034], where the capacity utilization accounts for bad blocks, see [0036] describing how bad blocks increases the capacity utilization, this metric is not the same as effective over provisioning.
Cohen’s disclosure is related to monitoring device utilization for the purpose of garbage collection and as such comprises analogous art for being in the same area of endeavor as memory device management.
As part of this disclosure, Cohen provides for an equation for effective over-provisioning, EOP = (Capacity/Used_Space) – 1 from Equation 2 in [0025], used to determine when to migrate data before error rates become too high, see [0030].
An obvious substitution can be identified: substituting Cohen’s EOP metric for Huawei’s capacity utilization.  Such a substitution reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Cohen’s EOP parameter for Huawei’s capacity utilization, as both elements are available in the art, and, as both calculations explicitly use capacity and the used space for a disk, then one of ordinary skill in the art would find equations that simply move variables around to define a similar metric to be a predictable step.
Claim 16 is rejected according to the same rationale of claim 16.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Fang et al. (US 2017/0147237, as presented in applicant’s IDS).
Regarding claim 5, Huawei teaches the storage of claim 4, wherein the controller is further configured to:
Calculate a second utilization parameter of the first SSD excluding the data corresponding to the identified data range (in the example of [0070-0080], the amount of data to be migrated is based on how much data must be migrated in order to reach average capacity utilization, see [0074,0075], therefore, a calculation is made that the source SSD minus the data to be migrated would be equal to the average capacity utilization); and
Calculate a revised utilization parameter for the second SSD including the first amount of data and the third SSD including the second amount of data (in the example of [0070-0080], a calculation is performed to identify how much data can be accepted by each destination SSD in order to reach the average capacity utilization, see [0076,0077], therefore, a calculation is made that the destination SSDs plus the accepted data would be equal to the average capacity utilization).
Huawei fails to teach wherein the controller is further configured to:
Calculate a standard deviation of the utilization parameters of each of the one or more additional SSDs, including the second utilization parameter and the revised utilization parameters.
Fang’s disclosure is related to identifying write endurance in SSDs and in particular rebalancing data across the SSDs, and as such comprises analogous art to the same field of endeavor as SSD data management.
As part of this disclosure, Fang provides that “SSD statistics 106 may include an additional rule that defines a threshold (e.g., tolerance) associated with a delta utilization STD (Δ UTIL. STD) value. In one example, SSD statistics 106 includes a rule that dictates, if the Δ UTIL. STD value is greater than 2%, then initiate a reassignment of extents (e.g., via SSD data distribution program 300). In another example, SSD statistics 106 may include a rule that states, if a Δ UTIL. STD value for a current utilization analysis period is greater than the Δ UTIL. STD value during a prior utilization analysis period, by a factor of four or more, execute a rebalancing algorithm for the SSDs storing the data,” [0026].
An obvious modification can be identified: incorporating a calculation of the standard deviation of the utilization statistics (or capacity utilization as incorporated into Huawei). Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as allowing for a threshold of standard deviation of utilization would allow some imbalance in SSDs such that the disks would not need to constantly rebalance if the capacity utilizations are not equal to the average capacity utilization. 
Examiner notes that in the parent application, claim 5 was found to recite allowable subject matter.  However, the analysis of Fang’s disclosure is reconsidered in view of the fact that Huawei is applied as the primary reference, not Koseki, leading to the analysis and determination of obviousness provided above. 
Regarding claim 6, the combination of Huawei and Fang teaches the storage appliance of claim 5, and the combination further teaches wherein if the standard deviation is below a predetermined value, the controller is configured to:
Migrate the data corresponding to the first amount of data from the first SSD to the second SSD and the data corresponding to the second amount of data from the first SSD to the third SSD (as seen in the example of Huawei [0070-0080], the amounts of data to be migrated from the source SSD/to each destination SSD is calculated to bring the respective capacity utilizations to equal the average capacity utilization; necessarily, the standard deviation of the capacity utilizations would be 0 if all the capacity utilizations are equal; as discussed in the claim 5 rationale, Fang provides for a threshold for the standard deviation of utilizations, above which migration should be performed; logically, a standard deviation of 0 would be below any reasonable threshold).
Examiner notes that claim 6’s subject matter was found to be allowable during prosecution of the parent application.  As pointed out in rejecting claim 5, upon reconsideration of Fang’s disclosure in view of Huawei, a determination of obviousness is made. 
Claims 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Koseki et al. (US 2018/0011642, as presented in applicant’s IDS). 
Regarding claim 7, Huawei teaches the storage appliance of claim 1, but fails to teach the storage appliance further comprising an adapter configured to allow a host exposing a virtual disk to communicate data to the first SSD and one or more additional SSDs including the second SSD.
Koseki’s disclosure is related to managing a pool of SSDs and as such comprises analogous art as in the same field of endeavor as SSD management.
As part of this disclosure, Koseki provides that a storage unit is connected to a host and provides a virtual volume to the host, where writing to the virtual volume leads to writing to an arbitrary chunk in the RAID group, see [0052].  As seen in Fig. 1, this occurs within the storage controller which is communicating with the host, and the chunk is striped across multiple SSDs.
An obvious combination can be identified: combining Koseki’s disclosure of a storage controller in communication with a host, where Koseki discloses the controller’s functionality of providing a virtual volume to the host and writing data directed to that virtual volume to a physical chunk of a RAID group with Huawei’s SSD storage device.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Koseki’s disclosure of the storage controller exposing a virtual volume to a host for writing to the storage unit with Huawei’s storage unit.  Both elements are known in the art, and as Koseki’s disclosure still provides the storage controller’s control of writing data to the underlying SSDs, then combining in Koseki’s disclosure would not change the underlying functionality of the SSDs, and one of ordinary skill in the art would find the result to be predictable.  
Regarding claim 8, Huawei teaches the storage appliance of claim 1, but fails to teach the storage appliance further comprising a mapping table configured to record a location of the stored data.
Huawei does note that the SSD is divided into chunks (see Fig. 2, [0029]), where migration is performed at a chunk level, implying that the location of the chunks must be findable, see [0065-0067]. However, Huawei does not disclose a mapping table used to perform this functionality. 
Koseki’s disclosure is related to managing a pool of SSDs and as such comprises analogous art as in the same field of endeavor as SSD management.
As part of this disclosure, Koseki provides for a number of management information to store in the SSD controller: a logical physical conversion table, a block management table, an FM error characteristic table, a configuration information management table, and an FM life characteristic table, see Fig. 11, [0108].  Of particular note, the logical physical conversion table stores information for mapping logical pages and physical pages managed by the SSDs, see [0112,0113] and Fig. 13, and the block management table manages states of a block/physical page, including status of whether the pages are allocated or not, see Fig. 14 and [01117-0119].
An obvious modification can be identified: incorporating a logical physical conversion table and block management table into Huawei’s controller.  Such a modification reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate mapping tables as disclosed by Koseki into Huawei’s controller for an SSD device, as the tables provide data structures that provide easier tracking of data and block/chunk locations within the SSD devices.
Regarding claim 9, the combination of Huawei and Koseki teaches the storage appliance of claim 8, wherein the controller is further configured to determine, using the mapping table, the location of the data corresponding to the identified data range to be removed from the first SSD (following the claim 8 rationale, Huawei provides for identifying chunks for migration, where Koseki provides for tables that track locations of blocks/chunks; necessarily, the mapping tables identified in Koseki are utilized to identify where the chunks that are identified for migration are located).
Regarding claim 10, the combination of Huawei and Koseki teaches the storage appliance of claim 9, but Huawei fails to teach wherein the controller is further configured to calculate the value of the first utilization parameter by querying the mapping table.
One relevant detail is that Huawei does disclose where the capacity utilization accounts for bad blocks, see [0036] describing how bad blocks increases the capacity utilization.
As discussed in the claim 8 rationale, one of the tables incorporated is the block management table.  One of the features of Koseki’s block management table is an error bit count.  While not immediately relevant to the location of the block as discussed in the claim 8 rationale, Koseki provides that the error bits can be utilized to identify if a block has reached end of life (i.e. become bad) or not, see [0134,0135], and Fig. 16.  Further, Koseki provides that characteristic tables can be provided for error bits/life for evaluating the quality of the SSD chunk/expected life of the block, see [0137].
A further obvious modification can be identified: incorporating Koseki’s error and life tables, and further including the error bits as part of the block management table.  Such a modification reads upon the limitation of the claim, as the block management table must be consulted in order to determine when blocks become bad; in turn, bad blocks are incorporated into Huawei’s calculation of capacity utilization, as earlier cited.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Koseki’s error bit related tables and tracking into Huawei’s SSD device, as this provides data structures and characteristics to more explicitly track and monitor the SSD device life via tracking the number of bad blocks. 
Regarding claim 11, the combination of Huawei and Koseki teaches the storage appliance of claim 10, wherein the controller is configured to update the mapping table with one or more new locations of the data corresponding to the identified data range migrated from the first SSD to one or more additional SSDs including the second SSD (following the claim 8 rationale, Huawei provides for identifying chunks for migration, where Koseki provides for tables that track locations of blocks/chunks; necessarily, the mapping tables identified in Koseki are utilized to identify where the chunks that are identified for migration are located, as well as where the chunks that are migrated are migrated to, i.e. an updated would need to be made).
Regarding claim 17, Huawei teaches the method of claim 16, but fails to teach wherein calculating the value of the first utilization parameter comprises consulting a mapping table to determine utilization between a first logical block addressing (LBA) and a second LBA corresponding to the first SSD.
Huawei does note that the SSD is divided into chunks (see Fig. 2, [0029]), where migration is performed at a chunk level, implying that the location of the chunks must be findable, see [0065-0067]. However, Huawei does not disclose a mapping table used to perform this functionality.  In addition, Huawei does disclose where the capacity utilization accounts for bad blocks, see [0036] describing how bad blocks increases the capacity utilization.
Koseki’s disclosure is related to managing a pool of SSDs and as such comprises analogous art as in the same field of endeavor as SSD management.
As part of this disclosure, Koseki provides for a number of management information to store in the SSD controller: a logical physical conversion table, a block management table, an FM error characteristic table, a configuration information management table, and an FM life characteristic table, see Fig. 11, [0108].  Of particular note, the logical physical conversion table stores information for mapping logical pages and physical pages managed by the SSDs, see [0112,0113] and Fig. 13, and the block management table manages states of a block/physical page, including status of whether the pages are allocated or not, see Fig. 14 and [01117-0119].
In addition, one of the features of Koseki’s block management table is an error bit count.  Koseki provides that the error bits can be utilized to identify if a block has reached end of life (i.e. become bad) or not, see [0134,0135], and Fig. 16.  Further, Koseki provides that characteristic tables can be provided for error bits/life for evaluating the quality of the SSD chunk/expected life of the block, see [0137].
An obvious modification can be identified: incorporating Koseki’s management tables, including a logical physical conversion table, block management table, FM error characteristic table, and FM life characteristic table, into Huawei’s controller.  Such a modification reads upon the limitation of the claim, as the block management table must be consulted to identify which chunks of Huawei’s SSD’s either contain data, are unallocated, or are bad.  Each of these factors affect the capacity utilization of the SSD, and as Huawei discloses the chunks are effectively the logical SSD, see [0029], then this would mean referring to the logical/physical conversion table as well.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate mapping tables as disclosed by Koseki into Huawei’s controller for an SSD device, as the tables provide data structures that provide easier tracking of data and block/chunk locations within the SSD devices, including tracking where user data is found and tracking the life of the SSD device by tracking bad blocks

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 29, 2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139